DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art on record teaches, suggest or renders obvious, either alone or in combination, A lutetium nitride-based phosphor, comprising an inorganic compound, wherein the atomic molar ratio of the Lu element in the M element is greater than 50%, wherein the inorganic compound has a crystal structure the same as Y3Si6Nu; the inorganic compound has a composition of M3-aAxDy:aR, wherein parameters a, x and y satisfy the following conditions: 0<a<0. 8, 5< x<7, 10 y 12.
Claims 4-19 are allowed because of their dependency to the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818